 


110 HRES 1029 EH: Resolution congratulating and recognizing Mr. Juan Antonio 
U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1029 
In the House of Representatives, U. S.,

June 19, 2008
 
RESOLUTION 
Resolution congratulating and recognizing Mr. Juan Antonio Chi-Chi Rodriguez for his continued success on and off of the golf course. 
 
 
Whereas sports figures, through their perseverance, discipline, and good behavior, can serve as examples of excellence, dedication, and devotion to our youth; 
Whereas Chi-Chi Rodriguez was born in Rio Piedras, Puerto Rico, on October 23, 1935, to an agricultural laborer and a housekeeper; 
Whereas Chi-Chi joined the ranks of golf professionals at the age of 24, reportedly standing at 5 foot seven inches and weighing 117 pounds; 
Whereas Chi-Chi Rodriguez had a stellar career in the sport of golf, earning an impressive record of 38 professional wins, including 8 PGA Tour wins and 22 Senior PGA Tour wins; 
Whereas his Senior Tour records for most consecutive victories, at 4, and most consecutive birdies, at 8, still stand; 
Whereas in 1979, Chi-Chi Rodriguez helped create the Chi-Chi Rodriguez Youth Foundation, and the Chi-Chi Rodriguez Academy in Clearwater, Florida, which help thousands of low-income and disadvantaged youth reach their life potential through educational opportunities and support programs; 
Whereas in 1986, the Chi-Chi Rodriguez Youth Foundation was awarded the National Golf Foundation’s Award for Best Youth Program in the United States and the Robie Award for Humanitarianism presented by the Jackie Robinson Foundation; 
Whereas Chi-Chi Rodriguez was recognized by the Points of Light Foundation for its youth and community service efforts; 
Whereas Chi-Chi Rodriguez and the FBI Agents Association have organized the Chi-Chi Rodriguez G-Man Desert Shootout Tournament to raise funds for college scholarships for the children of FBI agents killed in the line of duty; 
Whereas in 1989, the United States Golf Association granted Chi-Chi Rodriguez its highest honor, the Bob Jones Award, in recognition for his distinguished sportsmanship in golf; 
Whereas in 1994, Chi-Chi Rodriguez was inducted to the first class of the World Sports Humanitarian Hall of Fame; 
Whereas in 1992, Chi-Chi Rodriguez was inducted to the World Golf Hall of Fame; 
Whereas in 1973, Chi-Chi Rodriguez was a member of the U.S. team that won the Ryder Cup in Muirfield, Scotland; 
Whereas in 1981, Chi-Chi Rodriguez was selected by the Northern Ohio Golf Charities as its first Ambassador of Golf; 
Whereas Chi-Chi Rodriguez has received countless other distinguished awards and recognitions such as the 1974 Charlie Bartlett Award of the Golf Writers Association, the 1981 Richardson Award of the Golf Writers Association of America, the 1982 Father of the Year Award, the 1986 Card Walker Award (Outstanding Contribution to Junior Golf), the 1986 Salvation Army Gold Crest Award, the 12th Roberto Clemente Cup, the 1986 Byron Nelson Award, the 1986 Hispanic Achievement Recognition Award, the 1987 Byron Nelson Award, the 1987 Senior Tour Arnold Palmer Award, the 1988 Fred Raphael Golf Achievement Award, the 1989 Old Tom Morris Award, the 1990 “Caring for Kids” Award, the 1991 Jackie Robinson Humanitarian Award, the 1993 Civilian Meritorious Service Medal presented by the Department of Defense, the 1997 International Network of Golf Award, the 1998 Ford Achievement Award, and the 2003 Paul Runyan Memorial Recognition Award, among others; and 
Whereas Chi-Chi Rodriguez has authored and coauthored several books and articles about golf, such as Chi Chi’s Secrets of Power Golf  in 1967, Everybody's Golf Book in 1975, Chi Chi's Power Pack in 1982, Every Golfer's Guide to Lower Scores by Chi-Chi Rodriguez in 1990, and Chi Chi's Golf Games You Gotta Play in 2003, among others: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Chi-Chi Rodriguez for his successes in the sport of golf; and 
(2)commends Chi-Chi Rodriguez for his exemplary conduct as a humanitarian and advocate for underprivileged youth. 
 
Lorraine C. Miller,Clerk.
